ORDER DISMISSING APPEAL
GARY P. SULLIVAN, Chief Justice.
This appeal was previously dismissed by order of this Court on March 27, 2000, due to appellant’s failure to appear at a regularly scheduled oral argument. On April 4, 2000, appellant filed a Motion to Reconsider and this Court granted the motion on September 4, 2000 and calendared oral argument for October 13, 2000. Due to the unavailability of courtrooms, the oral argument was heard on October 20, 2000.
*331In view of this Court’s recent ruling in Tribes v. Hawk, FPCOA # 331, 3 Am. Tribal Law 326 (2001), appellant’s singular issue of personal jurisdiction for failure of the Tribes to comply with Title VI CCOJ 2000 § 101(b)(3) fails to state any legal basis to review the lower Court’s judgment. Accordingly, and good cause appearing;
NOWTHEREFORE, it is the order of this Court that this appeal is dismissed. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this appeal, are herewith restored and shall be given full force and effect without further delay.